Citation Nr: 1342700	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  12-18 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for right knee patellofemoral syndrome with history of chondromalacia s/p arthroscopy.

2.  Entitlement to an increased disability rating in excess of 10 percent for left knee patellofemoral syndrome with history of chondromalacia s/p arthroscopy.


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to May 1992. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.

The Board has reviewed the Veteran's physical claims file and his Virtual VA electronic claims file to ensure a total review of the evidence.

The Board notes that the Veteran was originally represented by the North Carolina Division of Veterans Affairs (NCDVA).  In a June 2012 statement, the Veteran indicated that he no longer wanted representation by the NCDVA and will be representing himself.  Revocation of representation may be made at any time.  38 C.F.R. § 14.631(f) (2013).  Accordingly, the Board acknowledges that the Veteran is no longer represented.  


FINDINGS OF FACT

1.  The Veteran's right knee patellofemoral syndrome has been manifested by pain, tenderness, and some limitation of flexion, but with flexion greater than 30 degrees and normal extension, and without instability, dislocation, subluxation, deformity, edema, or ankylosis.

2.  The Veteran's left knee patellofemoral syndrome has been manifested by pain, tenderness, and some limitation of flexion, but with flexion greater than 30 degrees and normal extension, and without instability, dislocation, subluxation, deformity, edema, or ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5003, 5257, 5260, 5261 (2013).

2.  The criteria for a rating in excess of 10 percent left knee patellofemoral syndrome have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5003, 5014, 5257, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dinges/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Board finds that VA has satisfied its duty to notify under the VCAA.  A June 2010 letter, sent prior to the rating decision currently on appeal, advised the Veteran of the evidence and information necessary to substantiate his increased rating claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  

Furthermore, VA's duty to assist requirement has also been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's treatment records and VA examination report are in the file.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claim which has not been obtained.

The record reflects that the Veteran underwent a VA examination of his knees in March 2011.  The report from that examination has been included in the claims file for review.  The VA examiner reviewed the Veteran's medical records, personally interviewed and examined the Veteran-including eliciting a history from him-and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria.  The Board finds this examination to be thorough and adequate upon which to base a decision on the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II.  Increased Ratings

Before the Board are the issues of entitlement to higher disability ratings for the Veteran's service-connected patellofemoral syndrome of the right and left knees.  The Veteran's right knee patellofemoral syndrome is currently rated at 10 percent under Diagnostic Code 5260.  His left knee patellofemoral syndrome is currently rated at 10 percent under Diagnostic Codes 5014 and 5260.  The Veteran contends that higher ratings are warranted.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); assigning a higher of two evaluations where there is a question as to which of two evaluations apply and the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, 38 C.F.R. § 4.2 (2013), the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple, distinct degrees of disability that might result in the assignment of different levels of compensation from the time the increased rating claim was filed until a final decision is made, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision therefore considers the possibility that staged ratings may be warranted.

In addition, although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

Indeed, the United States Court of Appeals for Veterans Claims has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca, 8 Vet. App. at 206.  But, as discussed above, VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Furthermore, although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).

Therefore, the Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca, 8 Vet. App. at 206-07.  

The Board notes that, in particular, the Veteran's left knee patellofemoral syndrome has been evaluated under Diagnostic Code 5014.  Disabilities evaluated under this particular diagnostic code are to be rated on limitation of motion of the affected parts, as arthritis, degenerative (Diagnostic Code 5003).  Under Diagnostic Code 5003, a veteran will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, such as 5260 and 5261 for certain knee disorders.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Regarding limitation of motion relevant to the Veteran's right and left knee patellofemoral syndrome disabilities, under Diagnostic Code 5260, the Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  For limitation of extension of the leg, ratings of 0, 10, 20, 30, 40, or 50 percent are assigned for limitation to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The VA General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

For rating purposes, normal range of motion in a knee joint is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II (2013).

In addition, Diagnostic Code 5257 is used for rating other impairment of the knee and allows for 10, 20, and 30 percent ratings for slight, moderate, and severe recurrent subluxation or lateral instability, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  Additionally, the VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

The Veteran was afforded a VA examination in March 2011.  He complained of constant pain in his right and left knees.  He reported wearing knee braces, which give him some relief and support.  He also reported experiencing flare-ups with unexpected, inadvertent strenuous physical activity, especially when he is off his knee braces.  He denied dislocation or recurrent subluxation. 

On examination of his left knee, there was tenderness, but no deformity, instability, or edema.  Range of motion was flexion to 130 degrees and extension to 0 degrees. Pain was experienced on active motion. 

On examination of his right knee, there was tenderness, but no deformity, instability, or edema.  Range of motion was flexion to 130 degrees and extension to 0 degrees. Pain was experienced on active motion.  Flexion was to 120 degrees on repetition, limited by pain. 

The examiner noted that no ankylosis was present.  The effect of the condition on the Veteran's usual occupation was impaired mobility and that his inability to push heavy food carts and food trays, and he has been on limited duty for a year and a half.  An effect on his daily living was difficulty putting on shoes.

Other relevant evidence from the period on appeal-physical therapy notes on Virtual VA-reflects that limitation of flexion of the Veteran's right knee has been limited at most to 108 degrees, and limitation of flexion of the Veteran's left knee has been limited at most to 110 degrees.  See July and August 2011 VA treatment records.  The Veteran's limitation of extension of both of his knees has not been limited to less than 0 degrees.  See July and August 2011 VA treatment records.

To the extent that the Veteran contends that his current ratings fail to consider functional loss due to pain or the effect of treatment medications, see May 2011 Notice of Disagreement, the Board notes that the March 2011 examiner provided findings on the Veteran's functional loss caused by pain and, indeed, considered it when he tested the range of motion of the Veteran's knees after three repetitions of full range of motion.  In addition, the March 2011 examiner noted the medications that the Veteran takes for his condition, and was cognizant of them during the Veteran's examination.

Based on the foregoing, the medical evidence of record does not show that the Veteran's range of flexion for both of his knees-including functional loss due to pain-is limited to 30 degrees or less, or that his range of extension for both of his knees-including functional loss due to pain-is limited to 15 degrees or less, in order to warrant ratings of 20 percent.  See 38 C.F.R. §§ 4.40, 4.71a, Diagnostic Codes 5003, 5214, 5260, 5261 (2013); DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.45, 4.59 (2013).  The Veteran's limitations of right and left flexion and extension warrant no more than 10 percent ratings.  See 38 C.F.R. § 4.71a, Diagnostic Codes Diagnostic Codes 5003, 5214, 5260, 5261 (2013).

Other diagnostic codes have also been considered in evaluating the Veteran's claims, but none would warrant a rating in excess of 10 percent based on the facts presented.  Specifically, there is no evidence of ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, or malunion or nonunion of the tibia or fibula.  Accordingly, Diagnostic Codes 5256, 5257, 5258, and 5262 are inapplicable.  See 38 C.F.R. § 4.71a, Diagnostic Codes Diagnostic Codes 5256, 5257, 5258, 5262 (2013).   

In reaching the above conclusions, the Board has considered the Veteran's statements in support of his claim, which claim a worsening of his conditions to warrant higher disability ratings.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disabilities, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Accordingly, the Board finds the objective medical findings provided by the expert of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("[T]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").
 
Furthermore, the Board notes that there is no showing that the Veteran's right and left knee patellofemoral syndromes disabilities could not be contemplated adequately by the applicable schedular rating criteria discussed above because of an exceptional or unusual disability picture.  See 38 C.F.R. § 3.321(b)(1).  Referral for consideration of the assignment of a higher disability rating on an extraschedular basis is therefore not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

The Board has considered the possibility of staged ratings under Fenderson v. West, 12 Vet. App. 119 (2009) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.

In addition, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In an increased rating claim, TDIU is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  Here, although the Veteran has indicated that his right and left knee patellofemoral syndrome disabilities impact his employment, there is no contention or evidence that the Veteran is unemployable or unemployed.  Accordingly, TDIU is not raised by the record.

For the foregoing reasons, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran is entitled to ratings in excess of ten percent for his right and left knee patellofemoral syndrome disabilities.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine, but finds it inapplicable because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A disability rating in excess of 10 percent for right knee patellofemoral syndrome with history of chondromalacia s/p arthroscopy is denied.

A disability rating in excess of 10 percent for left knee patellofemoral syndrome with history of chondromalacia s/p arthroscopy is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


